Citation Nr: 1309497	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  08-22 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability manifested as residuals of a stroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran had active service from November 1963 to November 1967.

This appeal comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2007 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In January 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

This matter was remanded by the Board to the Agency of Original Jurisdiction in May 2012 for further development and adjudication.


FINDING OF FACT

Additional disability manifested as residuals of a stroke was not caused by VA treatment.


CONCLUSION OF LAW

The criteria for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of a stroke have not been met. 38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

An August 2006 VCAA letter explained the evidence necessary to substantiate the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a stroke.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the August 2006 VCAA notice letter from VA was provided prior to initial adjudication of the claim in January 2007.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letter additionally explained how a disability rating is determined and the basis for determining an effective date upon the grant of any benefit sought.  Id.

With regard to the duty to assist, the claims file contains service treatment records, the relevant records of VA and private post-service treatment, records from the Social Security Administration (SSA), and a report of a June 2012 VA examination and opinion.  

Additional treatment records, the SSA records, and the report of VA examination and opinion were obtained in compliance with the Board's May 2012 remand instructions in this matter.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Neither the Veteran nor his representative has identified any further relevant evidence to be obtained in this matter.

With respect to the VA examination, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination report reflects that the examiner took a detailed history from the Veteran, completed a thorough review of the evidence in the claims file, and provided a medical opinion that is consistent with the evidence of record and is supported by a fully reasoned explanation.  As a result, the Board finds that the June 2012 VA examination report is adequate for the purpose of adjudication of this appeal.

At a January 2012 Board hearing, the Veteran was advised of the types of evidence that would support his claim and the record was held open for 60 days so that the Veteran could provide additional relevant evidence.  These actions supplemented the VCAA and were in accordance with the undersigned's responsibilities as a VA adjudicator holding a hearing.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.


Law and Regulations

The law provides that compensation may be paid for a qualifying additional disability not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

VA regulations provide that benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability due to hospital care, medical or surgical treatment, or examination, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361.

If additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met. In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  See 38 C.F.R. § 3.361(c)(1).

In addition, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the informed consent of the Veteran or the Veteran's representative.

To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination, or that there occurred an event not reasonably foreseeable.  Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


Merits of the Claim

The Veteran maintains that he is entitled to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a stroke incurred as a result of treatment at the Hampton VA Medical Center (Hampton VAMC) in December 2003.  He asserts that although he presented to the Hampton VAMC emergency department on December 9, 2003, and was hospitalized from the afternoon of  December 18, 2003, until the morning of December 19, 2003, for complaints of light headedness, dizziness and weakness, he was never given the proper tests to determine if he had had a stroke.  He also indicates that although he again went to the Hampton VAMC emergency room on the afternoon of December 19, 2003, for the same complaints, no one was on staff to give him a CT scan to determine if his brain was bleeding.  According to the Veteran, he had to wait three hours for an ambulance to take him to another hospital to have the test performed.  The Veteran contends VA examiners should not have discharged him on either December 9, 2003, or the morning of December 19, 2003, without having performed all of the necessary tests to determine whether he had had a stroke.  He also believes that the VAMC should have had someone on staff to perform his CT scan instead of having him wait for three hours to be transferred to a private hospital for such testing.  

Upon review of the file, the Board notes that the claims file contains voluminous VA and private medical records.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail. Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the issue on appeal.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

At the outset, the Board notes that the Veteran is competent to describe what he has personally experienced, including the symptoms he has experienced and the medications he has used.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Competency is a separate and distinct determination from credibility.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board, however, may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993). 

The record shows that on December 9, 2003, the Veteran presented to the Hampton VAMC emergency room for, among other things, complaints of occasional vertigo when he turned in bed at night.  He reported that he had felt dizzy and had vertigo and needed to hold onto the wall.  He also reported that he had the "whirlies" when he turned his head over in bed at night.  The ER physician diagnosed the Veteran with benign positional vertigo.

On the afternoon of December 18, 2003, the Veteran presented to the Hampton VAMC emergency room for complaints of right-sided facial drool, right upper and lower extremity weakness, and right-sided upper lip numbness.  He reported that the symptoms had begun the day before when he felt right lower extremity weakness when walking and slurred speech.  By 2 a.m., the right upper and lower extremity symptoms had subsided.  As a result, the Veteran went to work later that morning.  However, when he arrived at work, his co-worker noticed that he had some facial asymmetry and advised him to go the hospital.  By the time he got to the hospital, he only complained of right upper lip numbness.  The Veteran was admitted to the Hampton VAMC for overnight observation.  While there, a CT scan was performed which was suggestive of two small right basal ganglia infarctions.  The examiner's impression was that of a transient ischemic attack (TIA).  

On the morning of December 19, 2003, the examiner noted that on rounds that morning, the Veteran did not have any symptoms or signs of his TIA episode.  The plan was to continue the use of aspirin, start plavix and statin, and to order carotid Doppler testing, which was to be done on an outpatient basis.  The Veteran was instructed to come in immediately if he had similar symptoms since thrombolytic therapy could be an option.  The Veteran was discharged to home at approximately 12:00 pm on December 19, 2003.

At around 5:00 p.m. on December 19, 2003, the Veteran returned to the Hampton VAMC emergency room for complaints of right-sided weakness in his arm and leg, numbness around his face, some right-sided facial drooping, and slurred speech.  He was admitted for signs of a cerebrovascular accident (CVA).

Nursing Intervention notes show that around 5:30 p.m., the Veteran was evaluated and it was determined that a CT scan was necessary.  However, the CT department was closed and the Veteran needed to be transferred out for the head CT scan. Around 6:10 p.m., arrangements were made for transportation of the Veteran to Sentara Careplex.  At 6:45 p.m., it was noted that the ambulance crew would be there in 1-1/2 hours and were very busy, but would here there ASAP.  At 8:25 p.m., the Veteran was sent via stretcher to Careplex for a head CT and for R/O bleeding.  At 11:15 p. m., the Hampton VAMC received a report from Sentara Careplex indicating that the head CT was negative and that plavix and baby aspirin was given.  The Veteran returned to the Hampton VAMC at 11:30 p.m.

On December 26, 2003, the Veteran was discharged from the Hampton VAMC to a private inpatient physical therapy program for care of the residuals of his CVA.

The Veteran was afforded a VA examination in June 2012, as requested in the Board's May 2012 remand in this matter.  The examiner was requested to determine whether it is at least as likely as not that the Veteran's cerebrovascular accident, and any residuals thereof, were proximately caused by hospital care, medical or surgical treatment furnished to the Veteran by VA, in conjunction with his December 2003 treatment at the Hampton VAMC.  If so, the examiner was requested to render an opinion as to whether it is at least as likely as not that the proximate cause of the Veteran's disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA, or an event not reasonably foreseeable, including the failure of the Hampton VAMC to conduct proper testing prior to the Veteran's discharge on December 9, 2003, and/or the morning of December 19, 2003; and the failure of the VAMC to have a CT scan tech on staff to conduct a timely CT scan.  On this last point, the Board asked whether there was any policy that dictates how often the CT scan department should be manned by staff.

The VA examiner's report reflects that the examination, conducted in June 2012, was accompanied by a review of the Veteran's claims file.  According to the examiner, the Veteran's cerebrovascular accident, and any residuals thereof, were not proximately caused by hospital care, or medical or surgical treatment furnished to him by VA, in conjunction with his December 2003 treatment at Hampton VAMC.

In the examiner's opinion, it was less likely than not that the proximate cause of the Veteran's disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA, or an event not reasonably foreseeable, including failure of the Hampton VAMC to conduct proper testing prior to his discharge on December 9, 2003 and/or the morning of December 19, 2003; and the failure of the VAMC to have a CT scan tech on staff to conduct a timely CT scan.

The examiner explained that the Veteran had preexisting risk factors for stroke, including longstanding hypertension and newly diagnosed diabetes.  The examiner opined that the proximate cause of the Veteran's ischemic stroke occurring on December 19, 2003, was related to acute ischemia in the cerebral arteries due to these underlying disorders. 

The examiner provided extensive discussion as to whether the Hampton VAMC appropriately cared for the Veteran in regard to acute stroke care and to minimize long term disability.  He noted that in 2003, thrombolytic therapy was available; however, the window in which it had to be administered was strictly observed as 3 hours from the onset of symptoms and had to be performed in a hospital setting that was equipped to administer thrombolytics.  The examiner noted that the Hampton VAMC is not currently and was not at that time a stroke center.  He explained that in order to receive thrombolytics, a patient would have needed to be transported to a stroke facility within sufficient time to allow for evaluation prior to treatment with thrombolytics within the 3-hour window.  

The examiner noted that symptoms were documented as starting between 1430 and 1500 on December 19, 2003, shortly after the being discharged from Hampton VAMC.  By 1710, the Veteran was noted in nursing note to be "in cube."  The examiner opined that the 3-hour window had already passed by the time he was seen and evaluated at the Hampton VAMC. He opined that it would have been impossible to achieve a transfer to an appropriate stroke facility followed by the necessary evaluation (head CT to rule out bleed, rule out other contraindications for thrombolytics) within the three hour window.

The examiner further noted that it is not clear from the record whether the Veteran was thought to be having an evolving stroke, which started with the initial symptoms the day before, or whether he was currently having an acute stroke separate from the initial symptoms.  As symptoms of right sided weakness were the same both times, the examiner opined that it was reasonable to view these two events as an evolving ischemic stroke with early manifestations on December 18, 2003, which then worsened the following day.  

The examiner opined that in the setting of evolving stroke after the 3-hour window acceptable for thrombolytic therapy, the plan of care for the Veteran was appropriate.  He noted that acute care after a transient ischemic attack (TIA) or stroke has evolved over the decades, and today an individual having a TIA would be observed for 48 hours, but the Veteran was seen in 2003, and in 2003, observing a patient post TIA for 24 hours and discharging if stable for outpatient work-up (i.e., further tests, to include MRI/MRA, echocardiogram, carotid Doppler studies) was acceptable practice.

The examiner expressed concern about the lack of documentation of the physician's thought process in regard to treatment plan (i.e., contraindications for thrombolytics not discussed or documented, physician opinion on acute stroke versus evolving stroke not discussed or documented).  The examiner also expressed concern that a neurologist was paged but a timely response not received; however, the examiner opined that in this case, the ultimate outcome would not have changed, given that acute care including thrombolytics was not indicated, as described above.  

In the examiner's view, given that thrombolytics were not intended, the lack of CT tech on staff after hours at Hampton VAMC and the delay in transfer to Careplex for a head CT, were inconveniences but did not change the end resulting condition or the Veteran's prognosis.  The examiner noted that the Hampton VAMC has a transfer policy which was followed in arranging transfer to Careplex.  He remarked that the Hampton VAMC does not control the EMS/ALS providers who took a prolonged amount of time to transport the Veteran to Careplex.  Moreover, he opined that delay in transport was an inconvenience, but in this case did not change the end result or outcome of the Veteran's CVA.

The Board finds the medical opinion of the June 2012 VA examiner to be of a very high probative value and weight.  The examination report reflects that the examiner took a detailed history, reviewed the claims file in detail, and provided fully reasoned explanations for his opinions, referencing the standard of care appropriate for the time, the concerns he had about the VA treatment, and why the outcome of the treatment was not affected by these concerns.  The examiner displayed appropriate skill and expertise in the appropriate field of medicine and provided explanations that were well-reasoned and consistent with the histories and medical evidence in the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (neither a VA examination report nor a private medical opinion is entitled to any weight if it contains only data and conclusions; most of the probative value of a medical opinion comes from its reasoning).

The examiner's reasoning was that although the VA treatment records reviewed raised concerns, under the standard of care at that time, in the year 2003, the concerns raised were not ones that affected the outcome of the Veteran's treatment or his prognosis.  Thus, in the provision of VA care, there was no resulting additional disability due to the aspects of VA care that raised the examiner's concerns.  The opinion was detailed and well-explained as to each aspect of the Veteran's care that raised concerns, including the CT scan personnel not being available, certain details not being recorded in VA treatment notes, and the slow response time of an ambulance provider not under the authority of VA treatment providers.  For each of these, the examiner found that, under the very specific facts of this case, and under the protocol for care as it existed at that time, the outcome of the Veteran's CVA and his prognosis was not affected.  Specifically, the three-hour window for treatment with thrombolytics, a treatment that was not available at the VAMC Hampton for the reason that it was not a stroke center, would have passed even if the care were rendered in such a manner as not to raise the concerns expressed by the VA examiner.

The Board acknowledges the Veteran's lay-impressions as to the shortcomings of his care and why he feels he has experienced additional disability in the form of residuals of the stroke in light of what he perceived to be deficiencies in his care.  His recounting of events is credible and is consistent with what is reflected in the medical records in the claims file, and in this regard is evidence of probative value.  The VA examiner has acknowledged that concerns are raised by the evidence of record with respect to care provided.  However, the VA examiner has medical expertise to evaluate whether the Veteran experienced additional disability as a result of those aspects of the care that raised the Veteran's concerns and the concerns of the June 2012 VA examiner.  The Board finds the VA examiner's opinions, based on a much higher level of medical understanding and knowledge of the standard of care appropriate for strokes, as compared to the lay-knowledge of the Veteran, are of a significantly greater probative value than the Veteran's lay-opinion that he now experiences additional disability as a result in deficiencies in care provided him by VA in December 2003.

Accordingly, the Board finds that the preponderance of the evidence demonstrates that the Veteran does not experience additional disability, manifested as residuals of a stroke, due to the VA care provided in December 2003.  See 38 U.S.C.A. § 1151; 38 C.F.R. 3.361.  As there is no additional disability shown, the Board need not reach the question of whether the proximate cause of any such additional disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not recently foreseeable.   

Weighing the evidence of record, after careful consideration of all procurable and assembled data, the Board finds that the preponderance of the evidence is against compensation under 38 U.S.C.A. § 1151 for additional disability manifested as residuals of a stroke.  As the preponderance of the evidence indicates that the Veteran does not experience additional disability due to VA treatment afforded him in December 2003, the benefit of the doubt rule is not for application in resolution of this appeal.  Accordingly, the claim is denied.





ORDER


Compensation under 38 U.S.C.A. § 1151 for additional disability manifested as residuals of a stroke is denied.




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


